        Case: 1:21-cv-03074 Document #: 9 Filed: 08/31/21 Page 1 of 2 PageID #:18




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



  CHRISTINA CASTANEDA,
           Plaintiff,                                     Case No. 1:21-cv-03074

  v.                                                      Honorable Judge John Robert Blakey

  NATIONAL DEALER SERVICES, LLC
  A/K/A NATIONAL DEALER
  PROTECTION,
           Defendant.

                                PLAINTIFF’S STATUS REPORT

         Pursuant to this Court’s Order dated July 22nd, 2021 [Dkt 8], Plaintiff, CHRISTINA

CASTANEDA (“Plaintiff”)submits the following status report:

   1.       Plaintiff filed her Complaint against Defendant, NATIONAL DEALER SERVICES,

            LLC A/K/A NATIONAL DEALER PROTECTION (”Defendant”) on June 8, 2021.

            [Dkt. 1]

   2.       Defendant was served with the Complaint on July 6, 2021. [Dkt. 6]

   3.       Defendant’s Answer was due on or before July 27, 2021.

   4.       Defendant has yet to appear in this case.

   5.       Plaintiff’s counsel was informed by Defendant’s corporate representative that

            Defendant believes that Plaintiff sued the wrong entity.

   6.       After further investigation, Plaintiff believes she sued the correct entity.

   7.       Plaintiff intends on filing a Request for Clerk’s Entry of Default within 21 days

            should Defendant fail to appear.




                                                   1
     Case: 1:21-cv-03074 Document #: 9 Filed: 08/31/21 Page 2 of 2 PageID #:19




Dated: August 31, 2021              Respectfully submitted,

                                    By: /s/ Victor T. Metroff
                                    Victor T. Metroff, Esq.
                                    Mohammed O. Badwan, Esq.
                                    Sulaiman Law Group, Ltd. 2500 S.
                                    Highland Avenue, Suite 200
                                    Lombard, IL 60148
                                    Phone: (630) 575-8181
                                    Fax: (630) 575-8188
                                    vmetroff@sulaimanlaw.com
                                    mbadwan@sulaimanlaw.com
                                    Counsel for Plaintiff




                                         2
